Case 8:20-cv-00727-MCS-JDE Document 52 Filed 02/06/21 Page 1 of 1 Page ID #:1114



 1
 2
 3
 4                                                                JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10    CHRIS LANGER,                               Case No. 8:20-cv-00727-MCS-JDE
11
                          Plaintiff,              JUDGMENT
12
13                 v.
14
      LESCHER-STOCKON PROPERTIES
15    LLC, a California Limited Liability
      Company; and Does 1-10,
16
17                        Defendants.
18
19
           Pursuant to this Court’s Order Dismissing the Action, IT IS ADJUDGED that
20
     this action is dismissed for lack of jurisdiction.
21
22
     IT IS SO ORDERED.
23
24
      Dated: February 6, 2021
25                                                    MARK C. SCARSI
26                                                    UNITED STATES DISTRICT JUDGE

27
28
                                                  1
